Case: 20-1368    Document: 53    Page: 1   Filed: 09/01/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                MIKE D. SHOFFIETT, SR.,
                   Plaintiff-Appellant

                            v.

           JIM GOODE, SR., DALE GOODE,
                   Defendants

  MARY GOODE, BETTY GOODE, INDIVIDUALLY
 AND AS EXECUTRIX ON BEHALF OF THE ESTATE
       OF DALE GOODE, FIBERLENE LLC,
              Defendants-Appellees
             ______________________

                        2020-1368
                  ______________________

    Appeal from the United States District Court for the
 Western District of Louisiana in No. 6:18-cv-01545-MJJ-
 CBW.
                 ______________________

                Decided: September 1, 2020
                  ______________________

    MIKE D. SHOFFIETT, SR., Rayne, LA, pro se.

     PAMELA HARPER, Minifield & Harper, Minden, LA, for
 defendant-appellee Betty Goode.
Case: 20-1368     Document: 53     Page: 2    Filed: 09/01/2020




 2                                         SHOFFIETT   v. GOODE



     APRIL L. ROLEN-OGDEN, Liskow & Lewis, PC, Lafa-
 yette, LA, for defendants-appellees Mary Goode, Fiberlene
 LLC.
                   ______________________

     Before PROST, Chief Judge, DYK and HUGHES, Circuit
                           Judges.
 PER CURIAM.
     Mike Shoffiett, Sr., appeals the decision of the United
 States District Court for the Western District of Louisiana,
 dismissing his complaint for lack of subject matter jurisdic-
 tion and failure to state a claim. Because we agree that
 Mr. Shoffiett does not state a claim upon which relief can
 be granted, we affirm.
                        BACKGROUND
     Mr. Shoffiett is the assignee of U.S. Patent
 No. 4,904,288 (“the ’288 Patent”). The patent is directed to
 reusable air filter assemblies for use in heating and cooling
 systems. In 1994, Mr. Shoffiett allowed the ’288 Patent to
 expire for nonpayment of maintenance fees because, ac-
 cording to Mr. Shoffiett, he discovered a way to improve the
 claimed air filter system. Mr. Shoffiett did not obtain a pa-
 tent on the updated filter design, but sold filters embodying
 the improved design through his company, Fiberlene Fil-
 ters, Inc. (“Fiberlene”).
      In 2003, Mr. Shoffiett sold two-thirds of Fiberlene’s as-
 sets to Dale and Jim Goode through a Purchase Agreement
 (“2003 Purchase Agreement”). The parties then formed Fi-
 berlene Filters, LLC (“Fiberlene LLC”) to conduct the busi-
 ness. However, the business relationship between the
 parties soured when Jim Goode discovered that
 Mr. Shoffiett had allowed the ’288 Patent to expire before
 the execution of the 2003 Purchase Agreement. Jim Goode
 then ceased doing business with Mr. Shoffiett and applied
 for, and was granted, U.S. Patent. No. 8,062,403 (“the ’403
Case: 20-1368     Document: 53     Page: 3    Filed: 09/01/2020




 SHOFFIETT   v. GOODE                                        3



 Patent”) for “Filter Elements for Circulating Air Systems.”
 Mr. Shoffiett asserts that the ’403 Patent incorporated his
 improved filter design.
     Mr. Shoffiett brought suit against Dale Goode, Jim
 Goode, and Fiberlene LLC in Louisiana state court, alleg-
 ing patent infringement, patent fraud, trade secret misap-
 propriation, and breach of contract. Mike D. Shoffiett, Sr.
 et al. v. Fiberlene Filters, L.L.C. et al., No. 2014-10921-J,
 15th J.D.C., Parish of Acadia, State of Louisiana.
 Mr. Shoffiett claimed that Jim and Dale Goode had vio-
 lated the terms of the 2003 Purchase Agreement by failing
 to make required payments and refusing to acknowledge
 Mr. Shoffiett’s partial ownership of the joint entity, and
 that     Jim    Goode     had     improperly     incorporated
 Mr. Shoffiett’s trade secret filter design in the ’403 Patent.
     On October 22, 2018, the state court dismissed
 Mr. Shoffiett’s patent infringement claim without preju-
 dice for lack of subject matter jurisdiction. The court sub-
 sequently granted Jim Goode and Fiberlene LLC’s motion
 for summary judgment on all remaining state-law claims
 against them.      Mr. Shoffiett additionally settled and
 agreed to dismiss with prejudice all claims against Dale
 Goode and his estate.
      During the pendency of the state court action,
 Mr. Shoffiett filed the present suit against Jim and Mary
 Goode and Dale and Betty Goode in the U.S. District Court
 for the Western District of Louisiana. When Mr. Shoffiett
 filed an amended complaint, however, he only listed “Jim
 Goode SR, Heirs & Assigns,” “Fiberlene LLC,” and “Betty
 Goode Wife/Executor of Dale Goode (Deceased)” as defend-
 ants. The amended complaint alleged “patent fraud,” trade
 secret misappropriation, patent infringement, and breach
 of contract claims. The complaint makes it clear the “pa-
 tent fraud” claim is encompassed in Mr. Shoffiett’s claim
 for trade secret misappropriation.
Case: 20-1368    Document: 53      Page: 4    Filed: 09/01/2020




 4                                        SHOFFIETT   v. GOODE



     The district court granted the defendants’ motions to
 dismiss, holding that Mr. Shoffiett had no enforceable pa-
 tent rights and therefore could not assert a patent infringe-
 ment claim and that his other claims were barred by res
 judicata because the Louisiana state court dismissed the
 claims against Fiberlene LLC and resolved the claims
 against Dale Goode and his estate. 1 Mr. Shoffiett appeals.
 We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     We review a district court’s dismissal for failure to
 state a claim and lack of subject matter jurisdiction de
 novo. Del-Ray Battery Co. v. Douglas Battery Co., 635 F.3d
725, 728 (5th Cir. 2011).
     While Mr. Shoffiett’s complaint is difficult to under-
 stand, it appears to assert a patent infringement claim.
 However, the ’288 Patent expired in 1994. When a patent
 expires, “the patentee’s prerogatives expire too, and the
 right to make or use the article, free from all restriction,
 passes to the public.” Kimble v. Marvel Ent., LLC, 576 U.S.
446, 451 (2015). Accordingly, the district court properly de-
 termined that Mr. Shoffiett had no enforceable patent
 rights and could not state a claim for patent infringement.
 Although the district court also found that it lacked subject
 matter jurisdiction over Mr. Shoffiett’s patent claim, we




     1    The district court also found that Mary Goode and
 Betty Goode were not properly named defendants because
 Mr. Shoffiett did not make any allegations against them in
 their individual capacities and because Mary Goode was
 not a named defendant in the amended complaint. The dis-
 trict court separately dismissed the action as to Jim Goode,
 Sr.’s estate for failure to prosecute under local rule 41.3.
 Mr. Shoffiett does not challenge these determinations on
 appeal.
Case: 20-1368     Document: 53     Page: 5   Filed: 09/01/2020




 SHOFFIETT   v. GOODE                                      5



 find the dismissal is more properly for failure to state a
 claim.
     As the district court held, Mr. Shoffiett’s remaining
 claims are barred by the doctrine of res judicata. Claim
 preclusion bars “successive litigation of the very same
 claim, whether or not relitigation of the claim raises the
 same issues as the earlier suit.” New Hampshire v. Maine,
 532 U.S. 742, 748 (2001). The preclusive effect of a state-
 court judgment in a subsequent federal lawsuit is deter-
 mined by applying the preclusion law of the state that ren-
 dered the judgment. Enovsys LLC v. Nextel Commc’ns,
 Inc., 614 F.3d 1333, 1342 (Fed. Cir. 2010).
     Here, Mr. Shoffiett’s patent fraud, trade secret misap-
 propriation, and breach of contract claims advanced
 against Dale Goode’s estate and Fiberlene LLC are the
 same claims advanced, and resolved, in the state court lit-
 igation. We therefore affirm the district court’s determina-
 tion that Mr. Shoffiett’s state-law claims are barred under
 the doctrine of res judicata. See Burguieres v. Pollingue,
 843 So. 2d 1049, 1053 (La. 2003) (discussing when res judi-
 cata applies under Louisiana law).
                        AFFIRMED
                           COSTS
    No costs.